Mr. Justice Magruder delivered the opinion of the court: Upon the hearing of this case in the Superior Court of Cook county, that court sustained the demurrers of the present plaintiffs in error to the amended bill of complaint, and dismissed the same for want of equity. An appeal was then taken to the Appellate Court. Looking into the -record of the latter court, we find that it has entered a judgment, reversing the decree of the Superior Court, and remanding the cause for such other and further proceedings as to law and justice shall appertain. The judgment thus entered by the Appellate Court is not a final judgment. (Buck v. County of Hamilton, 99 Ill. 507; Gade v. Forest Glen Brick Co. 158 id. 39.) No appeal lies from the Appellate Court to this court to review such a judgment; nor can the same be reviewed by a writ of error issued from this court to the Appellate Court. An order will accordingly be entered, dismissing the present writ of error. Writ dismissed.